DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 09/14/2020, wherein claims 1-20 are pending in the present application, claims 1, 14, 18 being independent. The present Application is a CONTINUTATION of 16/659,965 (now Abandoned) which is a CONTINUATION of 16/284,935 (now US PAT no. 10,477,375) which is a CONTINUATION of 15/803,460 (now US Pat. No. 10,237,716) which is a CONTINUATION of 14/835,555 (now US Pat. No. 9,843,915). 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art
Double Patenting


The present Application has been reviewed with respect to Parent cases 16/284,935 (now US PAT no. 10,477,375), 15/803,460 (now US Pat. No. 10,237,716), 14/835,555 wherein the Examiner determined that no issue with respect to double patenting as the claims are patentable distinguished from the parent cases by at least the limitations requiring “receiving, via at least one network interface of the at least one computing device, an indication of a location of a first computing device of a first responder; receiving, via the at least one network interface, an indication of a location of a second computing device of a second responder; receiving, via the at least one network interface, an indication of a location of a third computing device of a third responder; determining a location of an event; defining a subset of computing 
Claim Objections



Claim 11 is objected to because of the grammatical errors including:  “a button of the first computing device being pressing”.  Complete review of each and every claim in addition to the specification in its entirety for similar errors is required.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20160227384 to Mazzarella et al (hereinafter d1) in view of United States Patent Application Publication US-20070202908 to Shaffer et al (hereinafter d2).
Regarding claim 1, as to the limitation “A computer-implemented method performed by at least one computing device for communicating among responders, the method comprising” d1 discloses various techniques for intelligent formation and management of dynamic talk groups (see d1 para. 0002) as applied to first responders (see d1 para. 0004) including implementation of the techniques in a system which includes a device of a first responder (see d1 Fig. 1 elements 140, 155) which includes processor (see d1 Fig. 5 element 510), network interface (see d1 Fig. 5 element 590), memory comprising a non-transitory computer readable media storing a method which when executed by the processor causes the device to perform functions (see d1 Fig. 5 elements 530, 540, 570; para. 0084-0085);
st, 2nd, 3rd responders) (see d1 para. 0040, 0051, Fig. 3 step 335 para. 0079);  determining an incident control area including geographic location (i.e. determining a location of an event) (see d1 Fig. 3 step 305 para. 0072) including establishing a rule for the incident area and determining users who satisfy the rule such that communication is established between the users (i.e. defining a subset of computing devices in accordance with the indication of the location of the first computing 
as to the limitation “sending communications between the subset of computing devices via the communication link, wherein: the subset of computing devices includes the first computing device in accordance with the indication of the location of the first computing device and the location of the event; the subset of computing devices includes the second computing device in accordance with the indication of the location of the second computing device and the location of the event; and the subset of computing devices does not include the third computing device in accordance with the indication of the location of the third computing device and the location of the event” d1 discloses presence functionality which is configured to track the location of the PTT mobile unit user in real time, where the PTT mobile unit user is represented by a visual icon displayed on a graphical user interface with respect to the PTT mobile unit user's proximity to, or presence in the incident control area; wherein the presence allows for a selectable command for sending, selecting and displaying information associated with the PTT mobile unit user, wherein (see d1 Fig. 4) wherein a responder Joe Smith is represented by a black circle and responder John Doe is represented by a patterned circle with rd member is not included in a talk group is not specifically disclosed, attention is directed to d2. D2, in the field of endeavor of communication and providing interoperable communications (see d2 para. 0001) adding endpoints (i.e. computing devices) that are within the modified event area to an event virtual talk group or removing endpoints from the event virtual talk group not within the modified event area (see d2 para. 0007); grouping together various endpoints of different 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 

Regarding claim 3, as to the limitation “The computer-implemented method of claim 2, wherein receiving the indication comprises: receiving, via a user interface of the at least one computing device, a selection of a geographic boundary on the map; and determining the subset of computing devices includes one or more selected computing devices located within the geographic boundary on the map, wherein: the one or more selected computing devices include the first computing device and the second computing device; the location of the first computing device is located within the geographic boundary on the map; the location of the second computing device is located within the geographic boundary on the map; and the location of the third computing device is not located within the geographic boundary on the map” d1 in view of d2 discloses claim 2 as set forth above, d1 in view of d2 also discloses reception of user selection of a geographic boundary such that devices are included or excluded based on location with boundary see d1 Fig. 4 para. 0052-0053; see also d2 Fig. 4-5; para. 0057-0079); removing endpoints (see d1 Fig. 6 660 para. 0091 see also para. 0054-0055, 0072-0073); such that a communication groups is established wherein three end point devices of responders are received wherein one of the devices is removed such that a communication groups 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding improvements in intelligent formation and management of dynamic talk groups to incorporate the details of sending communications between the subset of computing devices via the communication link, wherein: the subset of computing devices includes the first computing device in accordance with the indication of the location of the first computing device and the location of the event; the subset of computing devices includes the second computing device in accordance with the indication of the location of the second computing device and the location of the event; and the subset of computing devices does not include the third computing device in accordance with the indication of the location of the third computing device and the location of the event, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: providing interoperable communications among endpoints of various types that utilize differing 
Regarding claim 4, as to the limitation “The computer-implemented method of claim 3, wherein receiving the selection of the geographic boundary comprises receiving a responder input of the geographic boundary drawn on the map” d1 in view of d2 disclose claim 3 as set forth above, d1 in view of d2 also discloses reception of user selection of a geographic boundary such that devices are included or excluded based on location with boundary see d1 Fig. 4 para. 0052-0053; see also d2 Fig. 4-5; para. 0057-0079). 
Regarding claim 5, as to the limitation “The computer-implemented method of claim 4, wherein the display comprises a touchscreen display and the responder input is received via the touchscreen display” d1 in view of d2 disclose claim 4 as set forth above, d1 in view of d2 also discloses a touchscreen for user input (see d1 para. 0030). 
Regarding claim 6, as to the limitation “The computer-implemented method of claim 3, wherein the geographic boundary comprises a particular radius of distance relative to the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding improvements in intelligent formation and management of dynamic talk groups to incorporate the details of sending communications between the subset of computing devices via the communication link, wherein: the subset of computing devices includes the first computing device in accordance with the indication of the location of the first computing device and the location of the event; the subset of computing devices includes the second computing device in accordance with the indication of the location of the second computing device and the location of the event; and the subset of computing devices does not include the third computing device in accordance with the indication of the location of the third computing device and the location of the event, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: providing interoperable communications among endpoints of various types that utilize differing technologies; (see d2 para. 0009). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable or advantages (i.e. results) including providing interoperable communications among endpoints of various types that utilize differing technologies, noted above with no undue experimentation wherein techniques were known 
Regarding claim 7, as to the limitation “The computer-implemented method of claim 3, wherein the geographic boundary is defined by an intersection of two streets, an address, or a signal indicative of the event received from the first computing device” d1 in view of d2 disclose claim 3 as set forth above, d1 in view of d2 also discloses a geographic boundary defined by at least street intersections (d2 para. 0090).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding improvements in intelligent formation and management of dynamic talk groups to incorporate the details of sending communications between the subset of computing devices via the communication link, wherein: the subset of computing devices includes the first computing device in accordance with the indication of the location of the first computing device and the location of the event; the subset of computing devices includes the second computing device in accordance with the indication of the location of the second computing device and the location of the event; and the subset of computing devices does not include the third computing device in accordance with the indication of the location of the third computing device and the location of the event, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: providing 
Regarding claim 8, as to the limitation “The computer-implemented method of claim 3, wherein the geographic boundary has an irregular shape” d1 in view of d2 disclose claim 3 as set forth above, d1 in view of d2 also discloses a geographic boundary with irregular shape (d2 Fig. 5 para. 0074).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding improvements in intelligent formation and management of dynamic talk groups to incorporate the details of sending communications between the subset of computing devices via the communication link, wherein: the subset of computing devices includes the first computing device in accordance with the indication of the location of the first computing device and the location of the event; the subset of computing devices includes the second computing 
Regarding claim 9, as to the limitation “The computer-implemented method of claim 3, wherein determining the location of the event comprises: displaying, via the display, the location of the first computing device on the map in accordance with the indication of the location of the first computing device; displaying, via the display, the location of the second computing device on the map in accordance with the indication of the location of the second 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding improvements in intelligent formation and management of dynamic talk groups to incorporate the details of sending communications between the subset of computing devices via the communication link, wherein: the subset of computing devices includes the first computing device in accordance with the indication of the location of the first computing device and the location of the event; the subset of computing devices includes the second computing device in accordance with the indication of the location of the second computing device and the location of the event; and the subset of computing devices does not include the third computing device in accordance with the indication of the location of the third computing device and the location of the event, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: providing interoperable communications among endpoints of various types that utilize differing technologies; (see d2 para. 0009). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable or advantages (i.e. results) including providing 
Regarding claim 10, as to the limitation “The computer-implemented method of claim 3, further comprising: sending first authorization for the first computing device to permit the first computing device to establish the communication link with the second computing device when the first computing device is determined to be located at the location of the event; and sending second authorization for the second computing device to permit the second computing device to establish the communication link with the first computing device when the second computing device is determined to be located at the location of the event” d1 in view of d2 disclose claim 3 as set forth above, d1 in view of d2 also discloses authorization for devices located near events for establishing communication (see d1 para. 0016, 0042, 0049, 0080-0081).
Regarding claim 11, as to the limitation “The computer-implemented method of claim 3, wherein the at least one computing device comprises the first computing device and sending the communications comprises initiating a transmission in accordance with a button of the first computing device being pressing and, in accordance with the initiating, transmitting live audio from the first computing device to the second computing device via the communication link” d1 in view of d2 disclose claim 3 as set forth above, d1 in view of d2 also discloses PTT 
Regarding claim 12, as to the limitation “The computer-implemented method of claim 2, wherein the communications include push-to-talk audio communications” d1 in view of d2 disclose claim 2 as set forth above, d1 in view of d2 also discloses PTT communication which implies transmission according to a button push (see d1 para. 0053, 0069, 0080).
Regarding claim 13, as to the limitation “The computer-implemented method of claim 2, wherein the communications include first audio from a first on-body microphone of the first responder and second audio from a second on-body microphone of the second responder” d1 in view of d2 disclose claim 2 as set forth above, d1 in view of d2 also discloses audio via microphones on responders (see d1 para. 0060).
Regarding claim 14, as to the limitation “One or more non-transitory computer-readable media storing executable instructions that, when executed by at least one processor of at least one computing device, cause the at least one computing device to perform operations comprising” d1 discloses various techniques for intelligent formation and management of dynamic talk groups (see d1 para. 0002) as applied to first responders (see d1 para. 0004) including implementation of the techniques in a system which includes a device of a first responder (see d1 Fig. 1 elements 140, 155) which includes processor (see d1 Fig. 5 element 510), network interface (see d1 Fig. 5 element 590), memory comprising a non-transitory computer readable media storing a method which when executed by the processor causes the device to perform functions (see d1 Fig. 5 elements 530, 540, 570; para. 0084-0085);

as to the limitation “sending communications between the subset of computing devices via the communication link, wherein: the subset of computing devices includes the first computing device in accordance with the indication of the location of the first computing device and the location of the event; the subset of computing devices includes the second computing device in accordance with the indication of the location of the second computing device and the location of the event; and the subset of computing devices does not include the third computing device in accordance with the indication of the location of the third computing device and the location of the event” d1 discloses presence functionality which is configured to track the location of the PTT mobile unit user in real time, where the PTT mobile unit user is represented by a visual icon displayed on a graphical user interface with respect to the PTT mobile unit user's proximity to, or presence in the incident control area; wherein the presence allows for a selectable command for sending, selecting and displaying information associated with the PTT mobile unit user, wherein (see d1 Fig. 4) wherein a responder Joe Smith is represented by a black circle and responder John Doe is represented by a patterned circle with respect to a map that includes incident control areas; wherein selection of John Doe's 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding improvements in intelligent formation and management of dynamic talk groups to 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding improvements in intelligent formation and management of dynamic talk groups to incorporate the details of sending communications between the subset of computing devices via the communication link, wherein: the subset of computing devices includes the first computing device in accordance with the indication of the location of the first computing device and the location of the event; the subset of computing devices includes the second computing device in accordance with the indication of the location of the second computing device and the location of the event; and the subset of computing devices does not include the third computing device in accordance with the indication of the location of the third computing device and the location of the event, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of 
Regarding claim 16, as to the limitation “The media of claim 15, wherein receiving the selection of the geographic boundary on the map comprises receiving a responder input of the geographic boundary drawn on the map” d1 in view of d2 disclose claim 15 as set forth above, d1 in view of d2 also discloses reception of user selection of a geographic boundary such that devices are included or excluded based on location with boundary see d1 Fig. 4 para. 0052-0053; see also d2 Fig. 4-5; para. 0057-0079).
Regarding claim 17, as to the limitation “The media of claim 16, wherein the communications include push-to-talk audio communications, and wherein the push-to-talk audio communications comprise first audio from a first on-body microphone of the first responder and second audio from a second on- body microphone of the second responder” d1 
Regarding claim 18, as to the limitation “A first computing device of a first responder for communicating among responders, the computing device comprising: a processor; a network interface; and a non-transitory computer-readable storage media having stored thereon computer- executable instructions that, when executed by the processor, are configured to cause the first computing device to perform operations comprising:” d1 discloses various techniques for intelligent formation and management of dynamic talk groups (see d1 para. 0002) as applied to first responders (see d1 para. 0004) including implementation of the techniques in a system which includes a device of a first responder (see d1 Fig. 1 elements 140, 155) which includes processor (see d1 Fig. 5 element 510), network interface (see d1 Fig. 5 element 590), memory comprising a non-transitory computer readable media storing a method which when executed by the processor causes the device to perform functions (see d1 Fig. 5 elements 530, 540, 570; para. 0084-0085);
as to the limitation “determining a location of the first computing device of the first responder; receiving, via the network interface, an indication of a location of a second computing device of a second responder; receiving, via the network interface, an indication of a location of a third computing device of a third responder; determining a location of an event; defining a subset of computing devices in accordance with the location of the first computing device, the indication of the location of the second computing device, the indication of the 
as to the limitation “establishing a communication link between the subset of computing devices; and sending, via the network interface and the communication link, communications between the subset of computing devices, wherein: the subset of computing devices includes the first computing device in accordance with the indication of the location of the first computing device and the location of the event; the subset of computing devices includes the second computing device in accordance with the indication of the location of the second computing device and the location of the event; and the subset of computing devices does not include the third computing device in accordance with the indication of the location of the third computing device and the location of the event” d1 discloses presence functionality which is configured to track the location of the PTT mobile unit user in real time, where the PTT mobile unit user is represented by a visual icon displayed on a graphical user interface with respect to the PTT mobile unit user's proximity to, or presence in the incident control area; wherein the presence allows for a selectable command for sending, selecting and displaying information associated with the PTT mobile unit user, wherein (see d1 Fig. 4) wherein a responder Joe Smith is represented by a black circle and responder John Doe is represented by a patterned circle with respect to a map that includes incident control areas; wherein selection of John Doe's patterned circle on a GUI presents a portion of John Doe's Mobile ID card 440. Further, selecting the information icon 460 on Mobile ID card 440 results in a more details 450 from John Doe's Mobile ID card to be presented. The information presented complies with the dynamic access permission established by the agency with which John Doe is associated, the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding improvements in intelligent formation and management of dynamic talk groups to incorporate the details of sending communications between the subset of computing devices via the communication link, wherein: the subset of computing devices includes the first computing device in accordance with the indication of the location of the first computing device and the location of the event; the subset of computing devices includes the second computing 
Regarding claim 19, as to the limitation “The first computing device of claim 18, further comprising a user interface including a display, wherein: determining the location of the event comprises: displaying, via the display, a map, the location of the first computing device on the map, the location of the second computing device on the map, and the location of the third computing device on the map: and defining the subset of computing devices comprises: receiving, via the user interface, a responder input of a geographic boundary drawn on the map: determining the location of the first computing device is within the geographic boundary on the map: determining the location of the second computing device is within the geographic boundary on the map: and determining the location of the third computing device is not within the geographic boundary on the map” d1 in view of d2 disclose claim 18 as set forth above, d1 in view of d2 also discloses displaying on a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding improvements in intelligent formation and management of dynamic talk groups to incorporate the details of sending communications between the subset of computing devices via the communication link, wherein: the subset of computing devices includes the first computing device in accordance with the indication of the location of the first computing device and the location of the event; the subset of computing devices includes the second computing device in accordance with the indication of the location of the second computing device and the location of the event; and the subset of computing devices does not include the third computing device in accordance with the indication of the location of the third computing device and the location of the event, as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: providing interoperable communications among endpoints of various types that utilize differing technologies; (see d2 para. 0009). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to achieve the predictable or advantages (i.e. results) including providing interoperable communications among endpoints of various types that utilize differing 
Regarding claim 20, as to the limitation “The first computing device of claim 19. wherein the communications include push-to- talk audio communications comprising first audio from a first on-body microphone of the first responder and second audio from a second on-body microphone of the second responder” d1 in view of d2 disclose claim 19 as set forth above, d1 in view of d2 also discloses d1 in view of d2 disclose claim 2 as set forth above, d1 in view of d2 also discloses PTT communication which implies transmission according to a button push (see d1 para. 0053, 0069, 0080); d1 in view of d2 also discloses audio via microphones on responders (see d1 para. 0060).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090207852 A1 to Greene; Michael F et al. discloses recording capability for each of the modules utilized by the first responders and other personnel within the area of the incident, with the stored information at each of the first responders' modules being read out through the ad hoc network, where it can be uploaded to storage. The stored information can be displayed at an incident commander work station in real time to give the incident commander a realistic view of the timeline and the severity of the incident, as well as the response. The use of the ad hoc network permits offloading stored information from each of the first responders' modules so as to free up storage within the modules. By providing storage at every node of the ad hoc network, one has access to a timeline of the actions at the incident as well as redundancy, which enhances the memories and observational skills of the first responders. Incident reporting is made complete due to the fact of all recordings being made available at one node on the temporary ad hoc network from which information reports and analysis can proceed, as well as subsequent training.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643